Title: To John Adams from Samuel Davis, 13 December 1820
From: Davis, Samuel
To: Adams, John


				
					Respected Sir,
					Plymouth Decr. 13th 1820
				
				I have the honor and the pleasure to make the subjoined communication—“At a meeting of the Trustees of the Pilgrim Society, holden at Plymouth Decr. 12th. 1820—it was unanimously voted—That the Hon: John Adams be admitted an Honorary Member of the Pilgrim Society—and that the Corresponding Secretary duly communicate a copy of the vote—“It was also voted, that Mr Adams be invited to attend the solemn festivities of the Centenary Commemoration of the Landing of the Pilgrims—to be celebrated at Plymouth on friday the 22d instant—”I have the honor to be sir, very / respectfully—
				
					Samuel DavisCor: Secretary
				
				
					—An answer is requested—
				
			